EXAMINER'S AMENDMENT

The Corrected Notice of Allowability is being mailed to clarify the examiner’s amendment, as discussed below
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Giordana Mahn on 8/12/2022.
The application has been amended as follows:
The limitations of claim 2 have been incorporated into claim 1 so that claim 1 now reads as follows:
	“A refrigeration system comprising: 
	an evaporator configured to receive a flow of refrigerant and transfer heat into the refrigerant within the evaporator to provide cooling for a temperature-controlled space; 	an expansion valve operable to modulate the flow of refrigerant into the evaporator; 
	an oil level sensor configured to measure a level of oil accumulated within the component of the refrigeration system
	a liquid level sensor configured to measure a level of liquid accumulated within a component of the refrigeration system, wherein the level of liquid is a total level of oil and liquid refrigerant accumulated within the component of the refrigeration system; and 
	a controller configured to operate the expansion valve to increase the flow of refrigerant into the evaporator or decrease the flow of refrigerant into the evaporator based on the level of liquid measured by the liquid level sensor;
	wherein the controller is configured to: 
		determine a level of liquid refrigerant accumulated within the component of the refrigeration system by subtracting the level of oil from the total level of oil and liquid refrigerant; and 
		operate the expansion valve to increase the flow of refrigerant into the evaporator or decrease the flow of refrigerant into the evaporator based on the level of liquid refrigerant.”
Claim 2 has been canceled. 
Additionally, the application is in condition for allowance except for the presence of claims 8-20 directed to inventions non-elected without traverse. Accordingly, claims 8-20 have been cancelled.

Allowable Subject Matter
Claims 1 and 3-7 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest a controller configured to determine a level of liquid refrigerant accumulated within the component of the refrigeration system by subtracting the level of oil from the total level of oil and liquid refrigerant, and operate the expansion valve to increase the flow of refrigerant into the evaporator or decrease the flow of refrigerant into the evaporator based on the level of liquid refrigerant in the manner as required by the claims. For example, Barbieri (US 2010/0132395) teaches an evaporator 6, expansion valve 5, liquid level sensor 15, and a controller 14 configured to operate the expansion valve 5 to increase or decrease the flow of refrigerant into the evaporator 6 based on the level of liquid measured by the liquid level sensor 15 (paragraph 29). However, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one of ordinary skill in the art to modify the teachings of the prior art to configure the controller 14 of Barbieri to operate in the manner as required by the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199. The examiner can normally be reached Monday-Friday 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763